Citation Nr: 1704374	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  10-47 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for L5 to S1 spondylolisthesis.

2.  Entitlement to a rating in excess of 10 percent prior to August 23, 2010 and in excess of 20 percent thereafter for radiculopathy of the right leg with loss of sensory perception.

3.  Entitlement to a rating in excess of 10 percent prior to August 23, 2010 and in excess of 20 percent thereafter for radiculopathy of the left leg with loss of sensory perception.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1995 to February 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  During the course of the appeal, the claims file was transferred to the RO in St. Petersburg, Florida.

In the December 2010 substantive appeal, VA Form 9, the Veteran requested a video conference hearing before the Board.  In December 2016, the Veteran was notified by letter that he was scheduled for a video conference hearing in January 2017.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include VA treatment records dated from November 2005 to January 2017.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.


FINDING OF FACT

In a January 2017 statement, prior to the scheduled video conference hearing before the Board and promulgation of a decision in the appeal, the Veteran clearly and unambiguously indicated withdrawal of his appeal.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to a rating in excess of 20 percent for L5 to S1 spondylolisthesis have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1404(f) (2016).

2.  The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to a rating in excess of 10 percent prior to August 23, 2010 and in excess of 20 percent thereafter for radiculopathy of the right leg with loss of sensory perception have been met.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1404(f).

3.  The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to a rating in excess of 10 percent prior to August 23, 2010 and in excess of 20 percent thereafter for radiculopathy of the left leg with loss of sensory perception have been met.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1404(f).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision and must be in writing except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.  Withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with full understanding of the consequences of such action on the part of the claimant.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) (citing Hanson v. Brown, 9 Vet. App. 29, 32 (1996)).

Prior to the scheduled video conference hearing before the Board and promulgation of a decision in the appeal, the Veteran clearly and unambiguously indicated withdrawal of his appeal.  In a January 2017 report of general information, RO personnel contacted the Veteran by telephone to confirm whether he received a video hearing notification letter.  The RO noted that, "[t]he Veteran stated he spoke with his representative and wishes to withdraw his appeal.  I explained that we would need it in writing.  He said he has already submitted it to his representative."   in a January 2017 statement to his representative, he stated, "[a]s we spoke of in our conversation I am withdrawing my appeal.  The Veteran's current appeal includes the issues of entitlement to a rating in excess of 20 percent for L5 to S1 spondylolisthesis and ratings in excess of 10 percent prior to August 23, 2010 and in excess of 20 percent thereafter for radiculopathy of the right and left legs with loss of sensory perception. 

The Board acknowledges that subsequent to the Veteran's January 2017 statement, his representative submitted a written brief (informal hearing presentation) for these issues on appeal.  Nevertheless, the Board finds the Veteran's written statement meets the criteria to withdraw the December 2010 substantive appeal for the issues on appeal and is more probative than any subsequent correspondence from his representative regarding this appeal.  As the appeal has been withdrawn, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on these issues, and they are dismissed.


ORDER

The appeal for entitlement to a rating in excess of 20 percent for L5 to S1 spondylolisthesis is dismissed.

The appeal for entitlement to a rating in excess of 10 percent prior to August 23, 2010 and in excess of 20 percent thereafter for radiculopathy of the right leg with loss of sensory perception is dismissed.

The appeal for entitlement to a rating in excess of 10 percent prior to August 23, 2010 and in excess of 20 percent thereafter for radiculopathy of the left leg with loss of sensory perception is dismissed.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


